Fourth Court of Appeals
                                San Antonio, Texas
                                     October 15, 2020

                                   No. 04-20-00499-CV

                          WEEKS MARINE COMPANY, LLC.,
                                   Appellant

                                             v.

                                      David LANDA,
                                         Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-20-197
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER

       On October 14, 2020, appellant filed a (1) Motion Recommending Admission Pro Hac
Vice and (2) an original and an Unopposed Amended Non-Resident Attorney’s Motion for
Admission Pro Hac Vice, each requesting this court to allow Ms. Jennifer A. David to appear
pro hac vice to serve as appellate co-counsel for appellant. The motions are GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court